UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-6550


ANTHONY QUINTIN KELLY,

                 Petitioner - Appellant,

           v.

BOBBY P.     SHEARIN,   Warden;   DOUGLAS   F.   GANSLER,    Attorney
General,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-00262-AW)


Submitted:   July 21, 2011                       Decided:    July 26, 2011


Before NIEMEYER and       GREGORY,   Circuit     Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Quintin Kelly, Appellant Pro Se.    Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony     Quintin     Kelly      seeks    to       appeal    the   district

court’s    order    denying    relief       on    his    28    U.S.C.       § 2254    (2006)

petition.      The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a    substantial        showing         of     the     denial   of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,          537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and    conclude    that    Kelly    has     not    made    the       requisite     showing.

Accordingly, we deny a certificate of appealability, deny as

moot Kelly’s motion to withdraw his motion to extend time to

file informal opening brief which was granted on May 11, 2011,

deny    all   of    Kelly’s    other      pending       motions,       and    dismiss      the

appeal.       We dispense with oral argument because the facts and

                                            2
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3